Title: To George Washington from Major General Israel Putnam, 24 September 1778
From: Putnam, Israel
To: Washington, George


          
            Dear ginrol
            Pickskill, the 24 of Sept. 1778
          
          Larst night I recived a Leator from Collo. Spencor informing me that the Enimy had Landed at the English Nabor whod and ware on thar march to hackensack I immedat Called the ginrol ofesors togather to consult what was beast to be don it was concluded to Exammin the mens gons and Cartriges && and to have them ready for a march at the shortest notis when it shuld be thought beast or on reciveng your ordors I waited som tim for further Intelleganc but hearing non I rod down to Kings fary and on my way met 4 men with thar horses loded with bagig going back into the contry which said thay Cam from within 2 milds of tarytown who said the Enimy had Com out of New york in 3 larg colloms won by the way of maranack and won by taritown and won had gon into the jarsys: Just as I had got to the farry I meat won Capt. Jonston with a leator from Collo. hay which informed me that the Enemy had got as far as Sorolingbour Church and was incamped thare and it was said thay war waiteng for a wind to bring up the ships: the Enimy are Colecting all the catel Sheep & hogs thay can in this setuation shuld be glad of your Exelancys ordor’s what to do—I am sir with the gratest Estem your humbel Sarvant.
        